Citation Nr: 1613388	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-33 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

When this case was previously before the Board in February 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal has been processed through VA's Virtual Benefits Management System (VBMS) and Virtual VA paperless claims file systems.  Accordingly, the Agency of Original Jurisdiction (AOJ) should account for the existence of the Veteran's paperless claims file in any future consideration of this claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right knee disability on the basis that he incurred the disability while on serving on active duty in Korea.  The Veteran's service treatment records indicate that he was assaulted by Korean police officers in June 1976.  The emergency room record indicates that the Veteran sustained multiple contusions and abrasions.  The records also show that the Veteran sought treatment for right knee pain in June 1976 and again in December 1976.  In December 1976 the Veteran was shown to have a patellar fracture that the examiner opined was "probably old"; he received a physical profile for slight deformity of right patella secondary to fracture.

In the Board's February 2014 remand, it ordered that an addendum VA opinion be obtained, concerning whether the Veteran's right knee disability was attributable to service, with consideration given to the service treatment records indicating that there was an in-service injury to the right knee. 

In response to the remand, an addendum opinion was received in September 2014 in which the VA examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran had a right knee injury when he was in service.  The examiner noted that when an X-ray was performed in 2009, there was some lateral irregularity which showed a previous injury; however, there was no evidence of arthritis noted at that time.  The examiner stated that the right knee pain could not be explained by the minimal findings noted on examination and on X-ray; there was no continuity of treatment noted for his right knee condition either.

The Board notes that continuity of symptomatology, not treatment, is needed to support a claim for service connection.  The Veteran reported onset of a right knee disability in service.  He has also indicated that symptoms of knee pain have worsened since service.  Thus, an opinion that properly addresses the Veteran's lay statements is needed, in compliance with the prior remand.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination that accurately considers all the evidence of record, and the Board must remand for an additional examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an examiner who has not previously examined him, to determine the nature and etiology of any diagnosed right knee disabilities.  The examiner must review the electronic claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the VA examiner's opinion should address the following:

(a) Identify the diagnosis for all current right knee disorders, include arthritis if found.  

(b) Whether it is at least as likely as not (50 percent probability or higher) that any diagnosed right knee disability had its onset during service, or is otherwise related to the Veteran's active duty.  In providing the opinion, the examiner must discuss the Veteran's service medical records and the significance, if any, of those records showing that the Veteran was evaluated for right knee contusions, abrasions, pain, and slight deformity of right patella secondary to fracture.  The examiner must also consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c) The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any right knee arthritis manifested to a compensable degree within one year of the Veteran's separation from service. 

The opinions should be supported by clear rationale, and a discussion of the facts and medical principles involved must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
2.  Upon completion of the above, the AOJ must readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



